932 So.2d 564 (2006)
Frank A. MOSLEY, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D06-0612.
District Court of Appeal of Florida, First District.
June 29, 2006.
Frank A. Mosley, pro se, Petitioner.
Charlie Crist, Attorney General, and Sherri Tolar Rollison, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Frank A. Mosley is hereby afforded a belated appeal from the January 9, 2004, order of the Circuit Court for Okaloosa County denying his motion for postconviction relief in case numbers 01-1866 and 01-1867. See Jenkins v. State, 603 So.2d 641 (Fla. 5th DCA 1992). Upon issuance of mandate in this cause, a copy of the opinion will be transmitted to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
WOLF, PADOVANO, and POLSTON, JJ., concur.